FILED
                            NOT FOR PUBLICATION
                                                                             FEB 21 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


LIJUAN BIAN,                                     No.   14-70444

              Petitioner,                        Agency No. A087-719-592

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 16, 2017**
                                Pasadena, California

Before: M. SMITH and OWENS, Circuit Judges, and HELLERSTEIN,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Alvin K. Hellerstein, United States District Judge for
the Southern District of New York, sitting by designation.
       Lijuan Bian, a native and citizen of China, petitions for review of a final

order of removal issued by the Board of Immigration Appeals (“BIA”) on her

application for relief from removal through asylum, withholding of removal, and

the Convention Against Torture based on an adverse credibility determination. As

the parties are familiar with the facts, we do not recount them here. We deny the

petition.

       We review adverse credibility determinations under the substantial evidence

standard and require that the Immigration Judge (“IJ”) “state explicitly the factors

supporting his or her adverse credibility determination.” Shrestha v. Holder, 590
F.3d 1034, 1042 (9th Cir. 2010). The substantial evidence standard of review

“precludes relief absent a conclusion that no reasonable factfinder could have

reached the agency’s result.” Don v. Gonzales, 476 F.3d 738, 741 (9th Cir. 2007)

(quoting Thangaraja v. Gonzales, 428 F.3d 870, 874 (9th Cir. 2005)). An IJ must

consider the totality of the circumstances when making a credibility determination,

including demeanor, candor, responsiveness, inherent plausibility, consistency,

inaccuracies, or falsehoods. 8 U.S.C. § 1158(b)(1)(B)(iii).

       The BIA and IJ’s decisions were based on a series of inconsistencies in

Bian’s testimony that suggested her conversion to Christianity was not legitimate.

Bian’s testimony was inconsistent in four material respects.


                                           2
      First, she lied to consular officers multiple times while trying to obtain a visa

to the United States. On one occasion, she falsely told consular officers that she

worked for an import/export company and that she was traveling to the United

States on business. On another occasion she falsely told consular officers that she

was traveling for sightseeing purposes. Both instances took place before Bian had

converted to Christianity and was allegedly fleeing persecution in China, and thus

were not justifiable as necessary lies for a refugee fleeing persecution.

      Second, Bian’s explanation for why she converted to Christianity was

inconsistent. Bian testified that she converted because she was unhappy with her

job and never promoted. But the supporting documentation Bian submitted

indicated that she was promoted from the position of “Traditional Physician” to the

position of “physician-in-charge” in 1994, and she held that position until she left

her job in 2005. Bian argued on appeal that her conversion was the culmination of

her resignation, financial problems, and depression, not just her dissatisfaction with

not being promoted. But, “our review of an IJ’s adverse credibility finding is

significantly restricted.” Shrestha, 590 F.3d at 1041 (internal citation omitted).

Bian’s assertion that her resignation from her employment combined with a

general bad mood and bad health does not compel a contrary conclusion to the IJ’s

finding that her conversion to Christianity was not credible.


                                           3
      Third, Bian testified inconsistently regarding evidence of her arrest in China.

Bian’s fear that she will be persecuted if she is returned to China is largely

grounded on her testimony that she was arrested, detained for a week, and beaten

for practicing Christianity in an illegal church. The IJ stated that “the Court has no

direct evidence that [Bian] was ever arrested or detained in China or ever reported

to a local police station[,]” because Bian could not produce her bail receipt to the

court. Bian testified that her husband refused to discuss the bail receipt with her

because he wanted her to focus on her recovery. But she also testified that he

threw the bail receipt away.

      We have held that “[a]lthough inconsistencies no longer need to go to the

heart of the petitioner’s claim, when an inconsistency is at the heart of the claim it

doubtless is of great weight.” Shrestha, 590 F.3d at 1046-47. Here, the BIA put

particular weight on Bian’s inconsistencies in her testimony about the bail receipt

because her arrest “formed the basis of her past persecution claim and the

conditions attached to her release form the basis of her fear of future persecution.”

While Bian did produce some corroborating evidence of her arrest, it is not enough

to compel a contrary conclusion to the agency’s holding.

      Fourth, the BIA and IJ focused on inconsistencies in Bian’s testimony

regarding where she was actually living during her time in China versus the


                                           4
address listed on her official household registry. Bian testified that she could not

relocate within China and would be found and persecuted if she returned to China

because she must live where she was officially registered. But she did not live

where she was officially registered for much of her time in China. Thus, the IJ

correctly determined that “her belief that she cannot live elsewhere safely is

undercut.”

      Given this court’s deferential standard of review to agency credibility

determinations and that Bian has not produced sufficient evidence to compel a

contrary conclusion, we deny the petition.

      PETITION FOR REVIEW DENIED




                                           5